Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 40-50 and 52-59 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (US 2012/0120614, “Ueno”) in view of Xie et al. (US 2003/0178722, “Xie”) and Hool (US 7,115,988, “Hool”).

Regarding claim 40, Ueno discloses An electronic device package, comprising:
a substrate having a lateral width (Figs. 1-2, 5, [0033], [0034]; wiring board 100A includes a substrate 110 having a lateral width);
an electronic component coupled to the substrate (Figs. 1-2, 5, [0033]; semiconductor chip 102 is coupled to the substrate 110); 
and a combination stiffener and capacitor coupled to the substrate (Figs. 1-2, 5, [0037], [0071]; stiffener 120A and capacitors 122, 131 are coupled to the substrate 110), 
and the combination stiffener and capacitor comprising: a structural material coupled to the substrate and having a shape configured to provide mechanical support for the substrate (Figs. 1-2, 5, [0037], [0071]; stiffener 120A and capacitors 122, 131 have structural material coupled to the substrate 110 and has a shape configured to provide mechanical support for the substrate 110), 
and first and second electrodes forming a capacitor (Figs. 1-2, 5, [0033], [0037]; first and second electrode layers 123 and 124 form the capacitor 122), 
wherein the electronic component and the capacitor are in electrical communication (Figs. 1-2, 5, [0033], [0037]; the semiconductor chip 102 and the capacitor 122 are in electrical communication).
Ueno does not disclose the combination stiffener and capacitor having a lateral width less than the lateral width of the substrate, and the combination stiffener and capacitor having sides and a lid, the lid extending between the sides and over the component.
Xie discloses the combination stiffener and capacitor having a lateral width less than the lateral width of the substrate (Figs. 2-3, [0016] the combination stiffener 201 and capacitor 210 has a lateral width less than the lateral width of the substrate 320).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Ueno’s device package with Xie’s dimensions in order to improve the electrical performance of a package by reducing the lengths and distances of the circuit paths and electrical connections, as suggested by Xie at [0004].
Hool discloses sides and a lid, the lid extending between the sides and over the component (Fig. 2A, col. 5, line 32, col. 7, lines 55-65; bypass capacitor 201 includes stiffener 218 having sides and the lid 216, the lid 216 extending between the sides and over the die 102).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Ueno’s device package, as modified by Xie, with Hool’s lid in order to provide stability to the substrate for a device that can provide substantially instant power and to control simultaneous switching noise, as suggested by Hool at Abstract and col. 7, lines 60-65.

Regarding claim 41, Ueno in view of Xie and Hool discloses the claimed invention as applied to claim 40, above.
Ueno discloses the electronic component and the combination stiffener and capacitor are on a same side of the substrate (Figs. 1-2, 5, [0033], [0037], [0071]; the semiconductor chip 102 and the stiffener 120A and capacitor 122 are both on the top side of the substrate 110).

Regarding claim 42, Ueno in view of Xie and Hool discloses the claimed invention as applied to claim 40, above.
Ueno discloses the electronic component is in a center portion of the side of the substrate (Figs. 1-2, 5, [0033]; the semiconductor chip 102 is in a center portion of the top side of the substrate 110).

Regarding claim 43, Ueno in view of Xie and Hool discloses the claimed invention as applied to claim 41, above.
Ueno discloses the combination stiffener and capacitor is in an outer portion of the side of the substrate (Figs. 1-2, 5, [0033], [0037], [0071]; the stiffener 120A and capacitor 122 is in an outer portion of the top side of the substrate 110).

Regarding claim 44, Ueno in view of Xie and Hool discloses the claimed invention as applied to claim 41, above.
Ueno discloses the combination stiffener and capacitor is about a periphery of the electronic component (Figs. 1-2, 5, [0033], [0037], [0071]; the stiffener 120A and capacitor 122 is about a periphery of the semiconductor chip 102).

Regarding claim 45, Ueno in view of Xie and Hool discloses the claimed invention as applied to claim 40, above.
Ueno discloses a top profile of the shape comprises a non-rectangular shape (Figs. 1-2, 5, [0033], [0067]; stiffeners 120A-E can be formed into any other shape such as circular shape).

Regarding claim 46, Ueno in view of Xie and Hool discloses the claimed invention as applied to claim 40, above.
Ueno discloses a top profile of the shape comprises an interior opening (Figs. 1-2, 5, [0033], [0037], [0071]; a  top profile of the shape of the stiffener 120A and capacitor 122 comprises an interior opening).

Regarding claim 47, Ueno in view of Xie and Hool discloses the claimed invention as applied to claim 46, above.
Ueno discloses the electronic component is disposed in the opening (Figs. 1-2, 5, [0033], [0037], [0071]; the semiconductor chip 102 is disposed in the interior opening).

Regarding claim 48, Ueno in view of Xie and Hool discloses the claimed invention as applied to claim 40, above.
Ueno discloses a top profile of the shape comprises an L configuration, a T configuration, an I configuration, a C configuration, a U configuration, an O configuration, or a combination thereof (Figs. 1-2, 5, [0033], [0043]; a top profile of the shape of the stiffener 120A and capacitors 122, 131 comprises an O configuration).

Regarding claim 49, Ueno in view of Xie and Hool discloses the claimed invention as applied to claim 40, above.
Ueno discloses a vertical cross-section of the shape comprises an L configuration, a T configuration, an I configuration, a C configuration, a U configuration, an O configuration, or a combination thereof (Figs. 1-2, 5, [0033], [0043]; a vertical cross-section of the shape of the stiffener 120A and capacitors 122, 131 comprises an I configuration).

Regarding claim 50, Ueno in view of Xie and Hool discloses the claimed invention as applied to claim 40, above.
Ueno discloses the shape comprises a ring configuration (Figs. 1-2, 5, [0033], [0043]; the shape of the stiffener 120A and capacitors 122, 131 comprises a ring configuration).

Regarding claim 52, Ueno in view of Xie and Hool discloses the claimed invention as applied to claim 40, above.
Ueno discloses a conductive element to electrically couple the electronic component and the capacitor (Figs. 1-2, 5, 9A-B, [0033], [0055], [0056]; circuit pattern 132 and via conductors 138 are conductive elements to electrically couple the semiconductor chip 102, through the terminals 112, to the capacitors 131).

Regarding claim 53, Ueno in view of Xie and Hool discloses the claimed invention as applied to claim 52, above. 
Ueno discloses the conductive element is disposed at least partially within a thickness of the substrate (Figs. 1-2, 5, 9A-B, [0033], [0055], [0056]; the circuit pattern 132 and via conductors 138 are disposed at least partially within a thickness of the substrate 110).

Regarding claim 54, Ueno in view of Xie and Hool discloses the claimed invention as applied to claim 52, above.
Ueno discloses the conductive element comprises a plurality of conductive elements (Figs. 1-2, 5, 9A-B, [0033], [0055], [0056]; the circuit pattern 132 and via conductors 138 are a plurality of conductive elements).

Regarding claim 55, Ueno in view of Xie and Hool discloses the claimed invention as applied to claim 54, above.
Ueno discloses the first and second electrodes each comprise a plurality of electrodes forming a plurality of capacitor portions (Figs. 1-2, 5, 12A-B, [0033], [0037], [0061], [0062]; the electrodes 123 and 124, and the corresponding electrodes of the capacitor 131, comprise a plurality of capacitor portions), 
and wherein the plurality of conductive elements are electrically coupled to the plurality of capacitor portions (Figs. 1-2, 5, 12A-B, [0033], [0055], [0056], [0062]; the plurality of capacitors 131 are electrically coupled by the conductive elements to secure high capacitance of the capacitors 131).

Regarding claim 56, Ueno in view of Xie and Hool discloses the claimed invention as applied to claim 55, above.
Ueno discloses at least two of the capacitor portions have different capacitance values (Figs. 1-2, 5, [0033], [0071]; the number of electrode layers in the capacitors 122, 131 differs, therefore the capacitance values are different).

Regarding claim 57, Ueno in view of Xie and Hool discloses the claimed invention as applied to claim 40 above.
Ueno discloses A computing system, comprising: a motherboard (Figs. 1-2, 5, [0033]; wiring board 100A is connected to a printed circuit board of a computer); 
and an electronic device package as recited in claim 40 operably coupled to the motherboard (Figs. 1-2, 5, [0033]; the semiconductor chip 102 is operably coupled to the printed circuit board of a computer).

Regarding claim 58, Ueno in view of Xie and Hool discloses the claimed invention as applied to claim 57, above.
Ueno discloses the computing system comprises a desktop computer, a laptop, a tablet, a smartphone, a wearable device, a server, or a combination thereof (Figs. 1-2, 5, [0033]; the computing system is a desktop computer, a laptop, a tablet, a smartphone, a wearable device, a server, or a combination thereof).

Regarding claim 59, Ueno in view of Xie and Hool discloses the claimed invention as applied to claim 57, above.
Ueno discloses a processor, a memory device, a heat sink, a radio, a slot, a port, or a combination thereof operably coupled to the motherboard (Figs. 1-2, 5, [0033]; wiring board 100A is connected to a printed circuit board of a computer which is a processor or a memory device).

Claim 56 is alternately rejected under 35 U.S.C. 103 as being unpatentable over Ueno in view of Xie and Hool as applied to claim 55 above, and further in view of Stevenson et al. (US 2009/0243756, “Stevenson”).

Regarding claim 56, Ueno in view of Xie and Hool discloses The electronic device package of claim 55, wherein at least two of the capacitor portions have different [[capacitance values]] electrode layers (Figs. 1-2, 5, [0033], [0071]; the number of electrode layers in the capacitors 122, 131 differs.
In the event that it is later determined by a judicial forum that Ueno in view of Xie and Hool does not disclose the capacitor portions have different capacitance values, Stevenson, Fig. 33, [0036], discloses this concept: “However, it will be obvious to those skilled in the art that any number of plates "n" could be stacked up to form the capacitance value that is desired.”
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, that Ueno’s capacitor portions, as modified by Xie and Hool,  have different numbers of electrode layers results in different capacitance values, since Stevenson discloses the attribute of the capacitor having different electrodes results in different capacitance values.

Response to Arguments
Applicant’s arguments with respect to claim 40 have been considered but are moot because the new ground of rejection does not rely on the same grounds of rejection applied in the prior Office action of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANLEY TSO/Primary Examiner, Art Unit 2847